Erazer, J.
The only question in this ease, is whether a-, teacher who is employed for service in one of our public-schools, having at the time no certificate of qualifications,, can recover for such service ?
The statute expressly prohibits the employment of a; teacher having no certificate of qualifications. 1 G. & H. 560. The officer having authority to employ the- teacher.cannot nullify this law. It was intended by the- requirement of a certificate of qualifications to guard against the-squandering of a sacred public fund, upon persons- assuming *338to teach without being capable of performing a teacher’s duties, and to insure the employment of competent persons only as teachers, thereby making the schools useful as instruments for the education of the young. That an officer can, either expressly or by implication, set at defiance an express statute defining and limiting his official authority, and by doing what he is forbidden to do waive what the law palpably requires, is a proposition which is best answered by merely stating it.
S. Chamberlain, for appellant.
D. D. Pratt and D. P. Baldwin, for appellees.
The judgment is reversed, and the cause remanded for a new trial.